Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION

                                           No. 04-14-00154-CV

                                        IN RE V.O. CARDEN Jr.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: April 9, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 6, 2014, relator filed a petition for writ of mandamus complaining of the trial

court’s partial denial of a motion to sever and abate claims filed against relator. The court has

considered relator’s petition for writ of mandamus, along with the record and responses filed on

behalf of the real parties in interest, and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 13-0700176CVL, styled Brett Radcliffe, Robert Radcliffe and Mamba
Minerals, LLC v. Double Eagle Development, LLC and Tidal Petroleum, Inc., pending in the 218th Judicial District
Court, La Salle County, Texas, the Honorable Donna S. Rayes presiding.